—■ In a medical malpractice and wrongful death action, defendant Springer appeals from so much of an order of the Supreme Court, Kings County (Composta, J.), dated June 29, 1982, which, after a traverse hearing, denied his motion to dismiss the complaint as to him for lack of personal jurisdiction. Order affirmed, insofar as appealed from, with costs. The deputy sheriff’s attempt to personally serve defendant Springer on three separate occasions at Springer’s combined home and office, at least one of which was during his office hours, constituted due diligence in attempting personal service as required under CPLR 308 (subd 4). Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.